Citation Nr: 1747019	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus and/or as a result of herbicide agent exposure, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970 in the United States Army, with service in Vietnam.  His awards included the Combat Infantry Badge and Purple Heart.  He died in November 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In December 2015, the Board remanded the appeal for further development.

In December 2015, the Board referred the matter of entitlement to a higher rate of pay for dependency and indemnity compensation benefits, as discussed at the October 2015 hearing, to the Agency of Original Jurisdiction (AOJ) for development.  This issue has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era from January 8, 1969 to August 12, 1970, and is presumed to have been exposed during such service to herbicide agents. 

2.  The Veteran is shown, as likely as not, to have had ischemic heart disease during his lifetime.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease for accrued benefits purposes have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

There is a significant distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the law regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, as here, only the evidence of record at the time of the Veteran's death may be considered.  The record is closed on the date of death of the original claimant.  Generally speaking, additional development may not be conducted, other than in situations such as the Board's in December 2015, wherein federal records in VA's constructive possession at the time of death had not yet been associated with the file.

As a threshold matter, it has already been determined that the procedural requirements for the appellant's claim for accrued benefits are met as the claim was received within one year of the Veteran's death, and, at the time of his death, the Veteran had a claim pending for service connection for a heart disorder.  

Turning to the merits of the claim, there is no dispute that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  His DD Form 214 shows Vietnam service from January 8, 1969 to August 12, 1970.  The crux of the matter here has been whether the Veteran had ischemic heart disease prior to his death.  As described below, because the claim may be granted on this basis, further discussion of other theories of entitlement is not needed.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The regulations provide that a number of diseases, including ischemic heart disease, shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  Except for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, these diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Under the regulation, ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

In a June 2007 VA report of hospitalization, the admitting diagnosis was acute MI (myocardial infarction).  In a follow-up treatment record, the Veteran underwent a cardiac catheterization "post MI."

In a July 2007 VA treatment record, a provider stated that the Veteran's cardiac catheterization from June had not shown obstructive coronary artery disease.

In two August 2007 VA treatment records, the Veteran's current medical conditions included coronary artery disease.  He was additionally noted to have sustained "MI x2 since June 07."

In a September 2007 VA treatment record, the Veteran's current medical conditions included myocardial infarctions, angina, and status-post coronary bypass procedure. 

In an October 2007 VA treatment record, the provider noted that the Veteran's previous cardiac catheterization had not shown obstructive coronary artery disease.

The Veteran's November 2007 death certificate listed his immediate cause of death as hypertrophic cardiomyopathy.  Diabetes mellitus, coronary artery bypass graft, and sleep apnea were listed as underlying causes.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in her favor, the Board concludes that the appellant is entitled to service connection for ischemic heart disease for purposes of accrued benefits.  Initially, the record is replete with documentation of hypertrophic cardiomyopathy.  It appears that the RO determined that this was a hereditary or congenital disease, apparently based on a medical article from the internet describing theories of what causes the condition.  The Board, in its December 2015 remand, also referred to the condition as congenital, but at this juncture, the Board can point to no evidence addressing the etiology of the Veteran's hypertrophic cardiomyopathy, including whether it may have constituted ischemic heart disease.  As the claim is one for accrued benefits, the Board cannot develop the record to clarify the matter, nor can the Board make its own medical conclusions.  

Significantly, however, the record documents a history of myocardial infarctions; there is no dispute on this matter.  38 C.F.R. § 3.309(e) specifically defines ischemic heart disease as including old myocardial infarctions.  Additionally, his death certificate lists coronary artery bypass graft as an underlying cause of death.  38 C.F.R. § 3.309(e) specifically defines ischemic heart disease as including coronary bypass surgery.  The record also contains conflicting evidence on whether the Veteran had coronary artery disease, and § 3.309(e)  specifically defines ischemic heart disease as including coronary artery disease.  Again, the Board cannot develop the record to clarify the matter, and also cannot independently make a medical determination.  Doubt must be resolved in favor of the appellant given the conflicting, but equally probative, records.  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.)  

At a minimum, the evidence is at least in equipoise in showing that the Veteran had ischemic heart disease that is presumed to be the result of exposure to herbicide agents resulting from his service in the Republic of Vietnam.  

Further, the record shows that the requirements for at least a 10 percent evaluation were satisfied under the diagnostic code pertaining to myocardial infarctions.  Records showed the Veteran was taking Metoprolol for his heart at the time of his death, and while it is unknown for precisely which of his heart disorders the medication was prescribed, the Board resolves doubt in the appellant's favor.   See 38 C.F.R. § 4.104, Diagnostic Code 7006, Myocardial Infarction (2016).  
This satisfies the requirements for a 10 percent or higher evaluation under the applicable regulations.  38 C.F.R. § 3.307.

Finally, the Veteran's underlying claim for service connection for a heart disorder, and his death, occurred years prior to August 31, 2010, the date of the liberalizing amendment that added ischemic heart disease to the list of diseases recognized as presumptively due to exposure to herbicide agents under 38 C.F.R. § 3.309 (e).  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202  (Aug. 31, 2010).  As a matter of clarification, this is not a bar to the award granted herein, for the reasons below.  

Usually, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to the rule which applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409   (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (2). 

A "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816 (b)(2).

For all of the above reasons, service connection for ischemic heart disease is warranted on a presumptive basis under 38 C.F.R. § 3.309(e), for accrued benefits purposes.  


ORDER

Service connection for heart disease, for the purposes of accrued benefits, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


